Name: Council Regulation (EEC) No 1497/87 of 26 May 1987 extending the 1986/87 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /2 Official Journal of the European Communities 30 . 5 . 87 COUNCIL REGULATION (EEC) No 1497/87 of 26 May 1987 extending the 1986/87 marketing year for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1986/87 marketing year for beef and veal until 5 July 1987, HAS ADOPTED THIS REGULATION : Article 1 The 1986/87 marketing year for beef and veal shall end on 5 July 1987 and the 1987/88 marketing year shall commence on 6 July 1987. Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 148, 28 . 6. 1968 , p. 26. 2) OJ No L 48, 17. 2. 1987, p. 1 .